DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election of Group I, and the following species, claims 1-9 and 15, in the reply filed on 02/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    175
    642
    media_image1.png
    Greyscale

Claim(s) 10-14, 16-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “film adapted to be formed on a substrate” which is vague because it is unclear if this is just an unconventional phrasing of the conventional intended use preamble language (i.e., the language is equivalent to “film for a substrate”) or if “adapted” implies some unspecified modification to the film is required (in addition to the other claim limitations) to make it suitable for use with the substrate (if so, it is unclear what modification would fall within the scope of the “adapted to be formed” language).  It is also unclear if “formed” requires that the film is coated onto the substrate and dried to create the film or if the film could be formed in some other way and then simply applied to (e.g., laminated to) the substrate.
Claim 1 recites “adapted to be proximate” which is vague because it is unclear how “adapted to be proximate” narrows the scope of the layer given that any layer/film would appear to be capable of being “proximate” to a substrate simply by existing (i.e., it is unclear what type of layer/film could exist and not already be “adapted to be proximate” to a substrate).  The scope of “proximate” is also unclear in that it is unclear if this requires direct contact with the substrate or merely requires being close to the substrate (and if so, how close is close enough to fall within the claimed scope).

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. 2016/0077255) in view of Beppu et al. (U.S. 2008/0249271) in view of Lutz (U.S. 4,344,800), in view of Du et al. (U.S. 2010/0174024).
Regarding claims 1-9 and 15, Singh teaches a film and substrate (with the film thus adapted to be on/proximate to the substrate, and in claims 1 and 15) where the film comprises an adhesive layer (22) directly on the substrate (32), followed by a multilayer stack of dielectric/IR absorbing/dielectric layers (40/50/42) and a hard coat layer (70) (FIG. 2), with the multilayer stack and hard coat layer inherently functioning as a multi-layered barrier unit (i.e., a barrier to at least some degree, as in claim 7) and with the first dielectric layer 40 being, e.g., an aluminum oxide layer, with the IR absorbing layer 50 being, e.g., an aluminum doped zinc oxide layer, and with the hard coat layer 70 being, e.g., a silicon oxide layer (i.e., including silicon oxide), with the aluminum oxide layer being on the adhesive layer, and with the aluminum doped zinc oxide layer being between that aluminum oxide layer and the silicon oxide layer (as in claimed 7-9, and Applicant’s elected species) ([0018], [0024], [0028], [0037], [0023]).  It is noted that none of the present claims require direct contact.
Singh does not disclose that the adhesive layer corresponds to the claimed hydrophobic modifying layer however Beppu is directed to adhesives and teaches a type of adhesive that has improved bonding strength to various materials ([0032]) and comprises the condensation product of glycidoxypropyltrialkoxysilane and phenyltrialkoxysilane (corresponding to the second and first trialkoxysilanes as in claims 5 and 6) to form a polysilesequioxane polymer with a range of phenyl to glycidoxy groups overlapping the range of claim 3 ([0047]-[0048], [0055], [0074]).  The adhesive may include metal compounds (e.g., trimercapto triazine trisodium salt, with the metal being sodium [0090]), which is a “metal source” as claimed.  Thus, it would have been 
Modified Singh does not disclose the claimed second polysilesquioxane however Lutz is also directed to polysiloxane compositions (silicone) as in Beppu of modified Singh and teaches that silica filler may be added to reinforce the composition (col. 1, lines 5-15) with said silica filler being produced from condensation of tetralkoxysilane (e.g., ethyl orthosilicate) and phenyltrialkoxysilane (a hydrophobizing agent, col., 6, lines 45-65), with an amount of the tetralkoxysilane reaction product (i.e., SiO2) to phenyltrialkoxysilane overlapping the range of claim 4 (i.e., after the water and alcohol evaporate) (col. 4, lines 30-70).  The motivation to use the filler of Lutz in the adhesive of modified Singh is obvious in view of the reinforcing properties of the filler as taught by Lutz, and additionally and alternatively would also be further obvious in view of the teachings of Du ([0046]) that filler/particles have improved compatibility with a phenyl/aromatic group containing polymer (like the adhesive in Beppu of modified Singh) if the filler particles also have hydrophobic phenyl/aromatic groups (like the hydrophobic filler in Lutz) such that using the filler of Lutz in modified Singh would not only be obvious for the reinforcing effect but also because of the improved compatibility resulting from the hydrophobic phenyl groups (as taught by Du).  The filler particles of Lutz in modified Singh correspond to the claimed second polysilsesquioxane.
The above combination of the filler particles from Lutz in the polysilesquioxane adhesive of Beppu (for the adhesive layer in Singh) results in a layer that inherently has hydrophobic and moisture barrier properties as claimed, based on the same reactants being used in the prior art as in the present application.  Additionally, it is noted that the “formed by” limitations of claim 1 
For example, claim 2 does not require that the first polysilsequioxane is only produced from the first and second trialkoxysilane compounds (not the tetraalkoxysilane compound) and claim 2 does not require that the second polysilsesquioxane is only produced from the first trialkoxysilane and the tetralkoxsilane (not the second trialkoxysilane).  Thus, claim 2 does not require that the first and second polysilsesquioxanes are separate and different from each other, such that the scope of claim 2 encompasses a layer including a silsesquioxane polymer formed from the first and second trialkoxysilane, and the tetralkoxysilane compounds all reacted at the same time (because the final product would be the same, with the only difference being immaterial product by process aspects).  This is moot because the prior art cited above separately forms the first and second polysilsesquioxanes as in claim 2.
The prior art does not disclose the claimed “solidification of a colloidal solution” limitation but this is also an immaterial product by process limitation because the cured layer as claimed does not require any structural aspects that can only be formed via the use of a colloidal solution in the process steps (i.e., the final product of the prior art could be produced by using a colloidal solution of the first and second polysilesquioxanes or using a non-colloidal solution of the first and second polysilsesquioxanes, and the final cured layer would be the same in either case).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
By including the metal source (as explained above) in the final adhesive layer, the layer is modified by this metal source (compared to a layer lacking the metal).
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787